United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bloomfield, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 08-2140
Issued: June 2, 2009

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2008 appellant filed a timely appeal of the November 14, 2007 and
February 27, 2008 nonmerit decisions of the Office of Workers’ Compensation Programs, which
denied reconsideration.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board does not
have jurisdiction over the merits of appellant’s claim.2
ISSUE
The issue is whether the Office properly denied appellant’s September 18 and
December 14, 2007 requests for reconsideration under 5 U.S.C. § 8128(a).
1

Appellant’s counsel also sought to appeal a July 9, 2008 decision of the Office. However, the Office did not
issue a final decision on that date. A July 9, 2008 letter from the Office advised appellant that the November 14,
2007 nonmerit decision was not subject to further review by the Office, but instead must be appealed to the Board.
See 20 C.F.R. § 10.608(b) (2008). Accordingly, the July 9, 2008 correspondence is not a final Office decision
subject to review by the Board. See 20 C.F.R. § 10.501.2.
2

The Office issued its most recent merit decision on February 15, 2007, which is more than a year prior to the
filing of the instant appeal. As such, the Board does not have jurisdiction over the February 15, 2007 merit decision.

FACTUAL HISTORY
On March 19, 2001 appellant, then a 42-year-old mail carrier, was involved in an
employment-related motor vehicle accident. The Office accepted the claim for lumbar strain and
cervical radiculitis. Appellant received wage-loss compensation.3 By decision dated
February 15, 2007, the Office terminated appellant’s wage-loss compensation and medical
benefits effective February 20, 2007. It based its decision on the March 12, 2006 report of
Dr. David I. Rubinfeld, a Board-certified orthopedic surgeon and Office referral physician.4
On September 18, 2007 appellant’s counsel requested reconsideration, contending that
the Office’s reliance on Dr. Rubinfeld’s opinion as a basis for terminating benefits was
erroneous. The request for reconsideration was accompanied by a January 2, 2007 work capacity
evaluation (Form OWCP-5c) from Dr. Raymond Russomanno.5
In a decision dated November 14, 2007, the Office denied appellant’s request for
reconsideration.
On December 14, 2007 appellant’s counsel again requested reconsideration. He
indicated that he had enclosed a “new report of Dr. Cornelius Nicoll dated November 8, 2007.”
Counsel noted that Dr. Nicoll was the treating physician and his report should carry great weight.
The Board notes, however, that the December 14, 2007 request was not accompanied by a
November 8, 2007 report from Dr. Nicoll.6
By decision dated February 27, 2008, the Office denied appellant’s December 14, 2007
request for reconsideration. It found that the newly submitted November 8, 2007 report, which
consisted of two lines, was not relevant to the issue at hand. Therefore, further merit review was
unwarranted.

3

The Office placed her on the periodic compensation rolls effective December 2, 2001.

4

Dr. Rubinfeld saw appellant on March 9, 2006 and found her orthopedic examination to be normal. He noted
that her subjective complaints were not supported by objective findings on examination. Dr. Rubinfeld concluded
that appellant’s accepted conditions of cervical radiculitis and lumbar strain had resolved and there were no active,
current orthopedic conditions. He also indicated that appellant was able to return to her full-time mail carrier duties
without restriction. There was no need for additional orthopedic treatment. Dr. Rubinfeld previously examined
appellant at the Office’s behest on April 25, 2002. His latest findings were entirely consistent with his previous
report dated May 1, 2002.
5

This report was originally received January 17, 2007, and was referenced by the Office in its February 15, 2007
decision terminating benefits.
6

Dr. Nicoll had previously served as appellant’s treating physician through March 2004, at which time he
discharged her from his care. Appellant subsequently obtained approval from the Office to select a new treating
physician. However, there is no indication from the record that she made arrangements for alternate medical care.
After an approximate three-year hiatus, appellant returned to Dr. Nicoll for treatment. Following the February 2007
termination of benefits, the Office received treatment notes from Dr. Nicoll covering the period April 12 through
November 8, 2007. The notation for November 8, 2007 reads: “[Appellant] returns to the office today with
continued complaints of pain still. Letter in chart will describe the condition.” The Office received this latest
update on November 26, 2007.

2

On April 15, 2008 counsel faxed a copy of Dr. Nicoll’s November 8, 2007 two-page
narrative report along with a request for reconsideration of the “decision dated
November 14, 2007.”7
By letter dated July 9, 2008, the Office advised appellant that the November 14, 2007
nonmerit decision was not subject to further reconsideration. Appellant’s only recourse was to
file an appeal with the Board. The Office informed appellant that it would take no further action
with respect to the April 15, 2008 request filed by counsel.
LEGAL PRECEDENT
The Office has the discretion to reopen a case for review on the merits.8 Section
10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.9
When an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits.10
ANALYSIS
Appellant’s September 18 and December 14, 2007 requests for reconsideration neither
alleged nor demonstrated that the Office erroneously applied or interpreted a specific point of
law. Additionally, she did not advance a relevant legal argument not previously considered by
the Office. Appellant’s representative presented factual arguments regarding previously
considered medical reports. Therefore, appellant is not entitled to a review of the merits of her
claim based on the first and second above-noted requirements under section 10.606(b)(2).11
Appellant also failed to satisfy the third requirement under section 10.606(b)(2). She did
not submit any relevant and pertinent new evidence with either her September 18 or
December 14, 2007 request for reconsideration. The record already included a copy of
Dr. Russomanno’s January 2, 2007 work capacity evaluation. The Office specifically addressed
this report in the February 15, 2007 decision terminating benefits. Submitting additional

7

While the Board acknowledges receipt of Dr. Nicoll’s November 8, 2007 narrative report, we do so only to
establish the procedural posture of the claim. The substance of the doctor’s two-page report is not subject to review
by the Board because the Office did not receive this report until after it issued the February 27, 2008 decision. See
20 C.F.R. § 10.501.2(c).
8

5 U.S.C. § 8128(a) (2006).

9

20 C.F.R. § 10.606(b)(2).

10

Id. at § 10.608(b).

11

Id. at § 10.606(b)(2)(i) and (ii).

3

evidence that repeats or duplicates information already in the record does not constitute a basis
for reopening a claim.12
Regarding Dr. Nicoll’s recent treatment notes, albeit new, this evidence is essentially
duplicative of his earlier treatment notes, Dr. Nicoll’s April 12 through November 8, 2007 notes
addressed appellant’s subjective complaints of cervical and lumbar pain. These latest treatment
notes do not mention either of the two previously accepted conditions or specifically relate any
ongoing symptoms to the March 19, 2001 employment-related motor vehicle accident.
Dr. Nicoll’s April 12 through November 8, 2007 treatment notes are not relevant to the issue on
reconsideration, which is whether appellant has any ongoing employment-related residuals.
Consequently, appellant is not entitled to a review of the merits of her claim based on the third
requirement under section 10.606(b)(2).13
CONCLUSION
The Board finds that the Office properly denied appellant’s September 18 and
December 14, 2007 requests for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the February 27, 2008 and November 14, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: June 2, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
12

James W. Scott, 55 ECAB 606, 608 n.4 (2004).

13

20 C.F.R. § 10.606(b)(2)(iii).

4

